DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of group (I), claim s 1-17, in the reply filed on 8/30/2022 is acknowledged.  The traversal is on the ground(s) that no additional search burden for group II.  This is not found persuasive because (a) group I (A61K 47/6885) and II (C08G 83/004) will be searched in different CPC class/subclass demonstrating a search burden and (b) applicant does not provide any evidence to demonstrate no search burden for group II of restriction.
The requirement is still deemed proper and is therefore made FINAL.
Claims 21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/30/2022.

Claim Status
Claims 1-17 and 21-23 are pending. 
Claims 18-20 are cancelled.
Claims 21-23 are withdrawn as being directed to a non-elected invention, the election having been made on 8/30/2022.
Claims 1-17 have been examined.

Priority
This application is a CON of 16039997 07/19/2018ABN
16039997 is a CIP of 15688780 08/28/2017 PAT 10265409
15688780 is a CON of 14124651 01/14/2014 PAT 9744246
14124651 is a 371 of PCT/AU2012/000647 06/06/2012
PCT/AU2012/000647 has PRO of 61493886 06/06/2011

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/30/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boyd et al. (US 2009/0324535 A1) in view of Krippner et al. (US 2009/0118467 A1) and Wang et al. (J Clin Endocrinol Metab. 2000; 85(8): 2839–2853).
Claim 1 is drawn to a macromolecule comprising:
(i) a dendrimer comprising a core and at least one generation of building units, the outermost generation of building units having surface amino groups wherein at least two different terminal groups are covalently attached to the surface amino groups
(ii) a first terminal group which is a residue of a pharmaceutically active agent comprising a hydroxyl group; and
(iii) a second terminal group which is a pharmacokinetic modifying agent;
wherein the pharmaceutically active agent is anabolic steroid; and
wherein the first terminal group is covalently attached to the surface amino group of the dendrimer through a diacid linker, the diacid linker comprising an alkyl chain interrupted by one or more oxygen, sulfur or nitrogen atoms, or a pharmaceutically acceptable salt thereof.
[AltContent: textbox ([img-media_image1.png]    [img-media_image2.png])]
    PNG
    media_image3.png
    492
    763
    media_image3.png
    Greyscale
Boyd et al. teach a macromolecule having a controlled terminal group stoichiometry (Abstract). Boyd et al. teach a macromolecule comprising at least one lysine or lysine analogue dendritic motif of a surface layer and two terminal groups [0049-0051, claim 26]. Boyd et al. teach a first terminal group as a residue of a pharmaceutically active agent [0050, claim 26] and a second terminal group selected to modify the pharmacokinetics of the pharmaceutically active agent and/or macromolecule [0051, claim 26] shown in figure 17 above, reading on the limitations (i) and (iii). Boyd et al. further teach a pharmaceutically active agent comprising a hydroxyl group (e.g., paclitaxel) linked to the lysine dendrimer by a diacid linker shown as follows [0324, Table 3].

 Boyd et al. teach a functional moiety of a pharmaceutically active agent conjugated to the lysine dendrimer is a hormone or its analog [0077, Table 1] or an anticancer compound [0109].
Boyd et al. do not teach a diacid linker comprising an alkyl chain interrupted by one or more oxygen, sulfur or nitrogen atom.
Formula 1
A
Va
X1b
Y1c
X2d
Y2e
X3p
Z
[0203]
functional moiety
Absent (a=0)
-C(O)
CH2
O
CH2
C(O)-
lysine dendrimer

 Similarly, Krippner et al. teach “Macromolecular compounds having controlled stoichiometry” (Title). Krippner et al. the macromolecule comprising dendritic motif selected from lysine or lysine analogues, and the surface building units selected from lysine or lysine analogues [0015, 0358]. Krippner et al. teach the macromolecule comprising a functional moiety such as a steroid comprising a hydroxyl group (e.g., corticosteroids) [0399] or a bioactive agent such as paclitaxel [0388] for treating a disease.  Krippner et al. further teach a functional moiety linked to the lysine dendrimer via a linker formula 1 [0203], reading on a diacid linker of -C(O)-CH2OCH2-C(O)- shown as follows.

Because both references teach a functional moiety (e.g., paclitaxel) conjugated to a lysine dendrimer with a diacid linker, one of ordinary skill in the art at the time of the invention was made would have found it obvious to use a functional equivalent diacid linker of -C(O)-CH2OCH2-C(O)- according to Krippner’s linker formula 1 for conjugating a functional moiety to the lysine dendrimer.
Krippner et al. teach a functional moiety as a steroid [0399], but do not explicitly teach a functional moiety as an anabolic steroid comprising a hydroxyl group.
[AltContent: textbox ([img-media_image4.png]  [img-media_image5.png])]Wang et al. teach “Testosterone (T) therapy for hypogonadal men should correct the clinical abnormalities of T deficiency, including improvement of sexual function, increase in muscle mass and strength, and decrease in fat mass, with minimal adverse effects” 
    PNG
    media_image6.png
    273
    342
    media_image6.png
    Greyscale
(Abstract; Fig 5-6). The anabolic steroid of testosterone (disclosed in the SPEC [0075]) comprising a hydroxyl group able to react to the carboxylic group of the diacid linker is well-known to be the structure as follows, reading on the limitation (ii).
Formula 1
A
Va
X1b
Y1c
X2d
Y2e
X3p
Z
[0203]
functional moiety
Absent (a=0)
-C(O)
CH2
O
CH2
C(O)-
lysine dendrimer

With respect to claims 2-4, Krippner et al. further teach a functional moiety linked to the lysine dendrimer via a linker formula 1 [0203], reading on a diacid linker of -C(O)-CH2OCH2-C(O)- shown as follows.

With respect to claims 5-6, Boyd et al. teach the pharmacokinetic modifying agent comprises PEG having a molecular weight between 500 and 5000 Daltons [0038-0039].

    PNG
    media_image7.png
    144
    280
    media_image7.png
    Greyscale
With respect to claims 7-8, Boyd et al. teach the dendrimer may extend through as many generations as is required. Preferably the dendrimer extends through 1 to 5 generations [0075].
With respect to claim 9, Boyd et al. teach building units of lysine having the structure as follows [0071].
With respect to claim 10, Boyd et al. teach the preferred core is benzhydrylamido-lysine (BHALys)[0069].
With respect to claims 11 and 13, Boyd et al. teach the pharmacokinetic modifying agent of PEG constitutes approximately 25% to 75% of the terminal groups on the dendrimer [0037].
With respect to claim 12, Boyd et al. teach PEG constitutes approximately 25% to 75% of the terminal groups on the dendrimer [0037]; thus, 25% to 75% of free amine groups on the dendrimer are available for conjugation to the pharmaceutically active agent of an anabolic steroid (e.g., testosterone).  

    PNG
    media_image8.png
    112
    313
    media_image8.png
    Greyscale
With respect to claim 14, Boyd et al. show the ratio of the first terminal group (pharmaceutically active agent) and the second terminal group of a pharmacokinetic modifying agent (PEG) is 50:50 [0644=0645, FIG. 24B], reading on 1:1.
With respect to claims 15-16, Boyd et al. teach the dendrimer is formulated with a pharmaceutically acceptable carrier of sterile aqueous salt solutions without polyethoxylated castor oil or polysorbate 80 [0170].
With respect to claim 17, Boyd et al. teach the dendrimer is formulated for parenteral administration conveniently comprise a sterile aqueous preparation of the active component [0165].
One or ordinary skill in the art at the time the invention was made would have found it obvious to combine Boyd’s dendrimer drug carrier with Krippner’s linker formula 1 because (a) Boyd et al. teach the use of a diacid linker to conjugate a functional moiety to a lysine dendrimer [0324, Table 3] and (b) Krippner et al. teach a linker formula 1 comprising functionally equivalent diacid linker variants for conjugating a functional moiety to a lysine dendrimer [0203]. The combination would have reasonable expectation of success because both references teach a functional moiety conjugated to a lysine dendrimer via a diacid linker.
One or ordinary skill in the art at the time the invention was made would have found it obvious to combine the drug delivery dendrimer taught by Boyd et al. in view of Krippner et al. with Wang’s anabolic steroid of testosterone because (a) Boyd et al. in view of Krippner et al. teach the use of a pharmaceutically active agent (e.g., corticosteroids [0399]) conjugated to the drug carrier of dendrimer to treat a disease and (b) Wang et al. teach administration of Testosterone, a steroid compound comprising a hydroxyl group, for improvement of sexual function, increase in muscle mass and strength, and decrease in fat mass, with minimal adverse effects” (Abstract; Fig 1-6). The combination would have reasonable expectation of success because Krippner et al. teach a steroid compound comprising a hydroxyl group (e.g., corticosteroids [0399]) can be conjugated to a dendrimer macromolecule via a diacid linker [0203] to treat a disease. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

    PNG
    media_image9.png
    485
    509
    media_image9.png
    Greyscale
1.	Claims 1-10 and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 6-7 of U.S. Patent No. 8,703,116 B2 (the ‘116 patent) in view of Krippner et al. (US 2009/0118467 A1) and Wang et al. (J Clin Endocrinol Metab. 2000; 85(8): 2839–2853).
Claim 1 of the ‘116 patent disclosed a composition comprising a dendrimer of macromolecule as follows.
Claim 7 of the ‘116 patent disclosed the surface and/or subsurface layers of the dendrimer comprising lysine or lysine analog with amino groups. Thus, claims 1 and 7 of the ‘116 patent disclosed limitations (i) and (iii) of the instant claim 1.
Claims 1 and 7 of the ‘116 patent do not specify a pharmaceutically active agent conjugated to the dendrimer via a diacid linker.
Formula 1
A
Va
X1b
Y1c
X2d
Y2e
X3p
Z
[0203]
functional moiety
Absent (a=0)
-C(O)
CH2
O
CH2
C(O)-
lysine dendrimer

Similarly, Krippner et al. teach “Macromolecular compounds having controlled stoichiometry” (Title). Krippner et al. the macromolecule comprising dendritic motif selected from lysine or lysine analogues, and the surface building units selected from lysine or lysine analogues [0015, 0358]. Krippner et al. teach the macromolecule comprising a functional moiety such as a steroid comprising a hydroxyl group (e.g., corticosteroids) [0399] or a bioactive agent such as paclitaxel [0388] for treating a disease.  Krippner et al. further teach a functional moiety linked to the lysine dendrimer via a linker formula 1 [0203], reading on a diacid linker of -C(O)-CH2OCH2-C(O)- shown as follows.

Claims 1 and 7 of the ‘116 patent in view of Krippner et al. teach a functional moiety as a steroid [0399], but do not explicitly teach a functional moiety as an anabolic steroid comprising a hydroxyl group. 

    PNG
    media_image6.png
    273
    342
    media_image6.png
    Greyscale
[AltContent: textbox ([img-media_image4.png]	[img-media_image5.png])]Wang et al. teach “Testosterone (T) therapy for hypogonadal men should correct the clinical abnormalities of T deficiency, including improvement of sexual function, increase in muscle mass and strength, and decrease in fat mass, with minimal adverse effects” (Abstract & Fig 5-6). The anabolic steroid of testosterone (disclosed in the SPEC [0075]) comprising a hydroxyl group able to react to the carboxylic group of the diacid linker is well-known, reading on the limitation (ii).
One of ordinary skill in the art at the time of the invention was made would have found it obvious to combine the lysine dendrimer of claims 1 and 7 of the ‘116 patent with Krippner’s linker because (a) claims 1 and 7 of the ‘116 patent disclosed a pharmaceutically active agent conjugated to a dendrimer macromolecule and (b) Krippner et al. teach a functional moiety such as a steroid comprising a hydroxyl group (e.g., corticosteroids) [0399] can be used for site-specific conjugation to a surface lysine of a dendrimer macromolecule via a diacid linker. The combination would have reasonable expectation of success because both references teach a lysine dendrimer macromolecule as a drug delivery vehicle.
One of ordinary skill in the art at the time of the invention was made would have found it obvious to combine claims 1 and 7 of the ‘116 patent in view of Krippner et al. with Wang’s testosterone because (a) claims 1 and 7 of the ‘116 patent in view of Krippner et al. teach a steroid comprising a hydroxyl group (e.g., corticosteroids) [0399] conjugated to a lysine dendrimer via a diacid linker to treat a disease and (b) Wang et al. teach administration of Testosterone (a steroid comprising a hydroxyl group) for improvement of sexual function, increase in muscle mass and strength, and decrease in fat mass, with minimal adverse effects” (Abstract; Fig 1-6). The combination would have reasonable expectation of success because Krippner et al. teach a steroid compound comprising a hydroxyl group (e.g., corticosteroids [0399]) can be conjugated to a dendrimer macromolecule via a diacid linker [0203] to treat a disease.
Formula 1
A
Va
X1b
Y1c
X2d
Y2e
X3p
Z
[0203]
functional moiety
Absent (a=0)
-C(O)
CH2
O
CH2
C(O)-
lysine dendrimer

With respect to claims 2-4, Krippner et al. teach a functional moiety linked to the lysine dendrimer via a linker formula 1 [0203], reading on a diacid linker of -C(O)-CH2OCH2-C(O)- shown as follows.
Claim of 3 the ‘116 patent disclosed the pharmacokinetic modifying agent comprises polyethylene glycol (PEG), satisfying the instant claim 5.
Claim of 6 the ‘116 patent disclosed the pharmacokinetic modifying agent of polyethylene glycol having a molecular weight of between 500 and 5000 Daltons, satisfying the instant claim 6.
With respect to the instant claims 7-8, Krippner et al. teach the dendrimer more preferably 3 to 5 generations [0302].
Claim of 7 the ‘116 patent disclosed the surface layer of dendrimer macromolecule as

    PNG
    media_image10.png
    123
    271
    media_image10.png
    Greyscale
, satisfying the instant claim 9.

    PNG
    media_image11.png
    172
    537
    media_image11.png
    Greyscale
With respect to the instant claim 10, Krippner et al. teach the core of macromolecule is a benzhydrylyamide of lysine (BHALys) in figure 12.
With respect to the instant claims 15-16, Krippner et al. teach pharmaceutically acceptable carriers or excipients as sterile aqueous salt solutions without polyethoxylated castor oil or polysorbate 80 [0341].
With respect to the instant claim 17, Krippner et al. teach the composition is formulated for parenteral delivery [0319].

2.	Claims 1-9 and 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-9, 16, and 18-19 of U.S. Patent No. 9,744,246 B2 (the ‘246 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘246 patent anticipates this instant invention.
Claim 1 is drawn to a dendrimer-drug conjugate macromolecule as follows, reading on the instant limitations (i) and (iii).

    PNG
    media_image12.png
    450
    506
    media_image12.png
    Greyscale

Claim 16 of the ‘246 patent discloses a conjugated drug as an anabolic steroid of testosterone comprising a hydroxyl group (as disclosed in the instant SPEC [0075]), satisfying the instant limitation (ii). Thus, Claims 1 and 16 of the ‘246 patent anticipates this instant claim 1.
Claims 4-5 and 7 of the ‘246 patent disclosed a diacid linker as -C(O)-CH2-O-CH2-C(O)-, satisfying the instant claims 2-4.
Claim 2 of the ‘246 patent disclosed pharmacokinetic modifying agent is polyethylene glycol, satisfying the instant claim 5.
Claim 3 of the ‘246 patent disclosed polyethylene glycol has a molecular weight in the range of 220 to 1100 Da, 1000 to 2500 Da, or 1000-5500 Da, satisfying the instant claim 6.
Claim 8 of the ‘246 patent disclosed dendrimer has 2 to 6 generations of building units and/or the dendrimer comprises building units of lysine or lysine analogues, satisfying the instant claims 7-9.
Claim 9 of the ‘246 patent disclosed the first terminal group and the second terminal group are present in a 1: 1 ratio, satisfying the instant claim 14.
Claim 18 of the ‘246 patent disclosed a pharmaceutical composition comprising the macromolecule according to claim 1 and a pharmaceutically acceptable carrier, satisfying the instant claim 15.
Claim 19 of the ‘246 patent disclosed the composition is substantially free of polyethoxylated caster oil and polysorbate 80, satisfying the instant claim 16.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
28-September-2022




/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658